DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 23 are objected to because of the following informalities: 
the open parenthesis and space between “polysorbate 60” and the comma in Claim 5 should be deleted; and
one of the commas after “ethyl acetate” in Claim 23 should be deleted;
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 – 18 and 21 - 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
There is the lack of antecedent basis for “the” stems of cut flowers recited in Claims 16 and 18.  For the purposes of further examination, the aforementioned claims will be interpreted as simply reciting stems of cut flowers.
Claim 17 sets forth rehydrating the foam for “flower longevity” but nowhere includes a limitation that flowers are provided in the foam.  For the purposes of further examination, Claim 17 will be interpreted as simply setting forth the foam can be rehydrated with the addition of 10 ml of water.
There is a lack of antecedent basis for “The method of claim 17” and “the foamable composition” set forth in Claims 21 – 25.  Claim 17 is directed to a foam and not a method.  It also does not previously set forth a foamable composition.  For the purposes of further examination, Claims 21 - 25 will be interpreted as depending on Claim 20, which does provide antecedent basis for the recitations of a method and a foamable composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 12 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,013,031 to Cink et al. in view of US 5,210,108 to Spinu et al.
Regarding Claims 1 – 3 and 12.  Cink et al. teaches a foam comprising a polylactide polymer (Column 1, Line 63 – Column 2, Line 3).  The foam may have a closed cell content preferably below 50% and as low as essentially zero (Column 6, Lines 56 – 60), i.e. the foam may be an open cell foam.  The foam has a density preferably in the range of 0.02 to 0.06 g/cm3 (Column 6, Lines 37 – 41).
Cink et al. teaches the polylactide polymer may be branched, wherein branching may be introduced according to the method described in US 5,210,108 to Spinu et al.   obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Cink et al. expressly teaches that the star polylactide polymers prepared according to Spinu et al. are suitably used as the branched polylactide polymers for forming the inventive foams.  Moreover, Spinu et al. teaches the disclosed star polymers have a superior combination of properties which make them outstanding for foaming, including adequate melt strength over a wide temperature range and a low diffusion rate of the blowing agent used to foam the composition (Column 4, Lines 57 – 61).
Regarding Claims 13 – 18.  Cink et al. teaches the foam of Claim 1 but is silent regarding the instantly claimed properties of the foam.  Consequently, the Office In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,013,031 to Cink et al. in view of US 5,210,108 to Spinu et al., as applied to Claim 1 above, and further in view of US 2016/0096942 to Speer, as evidenced by US 2013/0087560 to Neuman et al.
Regarding Claims 4 - 6.  Cink et al. teaches the foam of Claim 1 but does not expressly teach the foam further comprises a polysorbate surfactant.  However, Speer also teaches a foam in which a polysorbate compound may be provided in an amount of at most 3 weight percent of the polymeric component of the foam.  Speer teaches the polysorbates used may be those available under the TWEEN® tradename (Paragraphs 0048 - 0049).  Neuman et al. provides evidence that TWEEN® polysorbates include TWEEN® 20, TWEEN® 40, TWEEN® 60, and TWEEN® 80 (Paragraph 0056).   TWEEN® 20, TWEEN® 40, TWEEN® 60, and TWEEN® 80 correspond to commercially available forms of polysorbate 20, polysorbate 40, polysorbate 60, and polysorbate 80 respectively.  Cink et al. and Speer are analogous art as they are from the same field of endeavor, namely polymeric foams which may be based on polylactide polymers.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to include a TWEEN® polysorbate in the foam of Cink et al. in the amount taught by Speer.  The motivation would have been that the TWEEN® polysorbates function as plasticizers in polylactide compositions, imparting softening and improving extrusion processing of such compositions, as evidenced by Paragraph 0056 of Neuman et al.

Claims 7 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,013,031 to Cink et al. in view of US 5,210,108 to Spinu et al., as applied to Claim 1 above, and further in view of US 2006/0246272 to Zhang et al.
Regarding Claims 7 - 10.  Cink et al. teaches the foam of Claim 1 but does not expressly teach the foam further comprises a polyalkylene oxide copolymer surfactant.  However, Zhang et al. teaches the concept of using PLURONIC® F68, a commercially available form of poloxamer 188, as a surfactant in an amount up to 10% by weight of a thermoplastic polymer foam (Paragraphs 0087 – 0088).  Cink et al. and Zhang et al. are analogous art as they are from the same field of endeavor, namely thermoplastic polymer foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to include poloxamer 188 surfactant in the foam of Cink et al. in the amount taught by Zhang et al.  The motivation would have been that surfactants provide advantages such as the stabilization of the cell structure of the foam product, with Zhang et al. demonstrating that poloxamer 188 in the specified amount is a suitable surfactant specifically for polylactide-based foams.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,013,031 to Cink et al. in view of US 5,210,108 to Spinu et al., as applied to Claim 1 above, and US 2016/0096942 to Speer and US 2006/0246272 to Zhang et al., as evidenced by US 2013/0087560 to Neuman et al.
Regarding Claim 11.  Cink et al. teaches the foam of Claim 1 but does not expressly teach the foam further comprises a polysorbate surfactant.  However, Speer also teaches a foam in which a polysorbate compound may be provided in an amount of at most 3 weight percent of the polymeric component of the foam.  Speer teaches the polysorbates used may be those available under the TWEEN® tradename (Paragraphs 0048 - 0049).  Neuman et al. provides evidence that suitable TWEEN® polysorbates include TWEEN® 20, TWEEN® 40, TWEEN® 60, and TWEEN® 80 (Paragraph 0056).   TWEEN® 20, TWEEN® 40, TWEEN® 60, and TWEEN® 80 correspond to commercially available forms of polysorbate 20, polysorbate 40, polysorbate 60, and polysorbate ® 80 respectively.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to include a TWEEN® polysorbate compound in the foam of Cink et al. in the amount taught by Speer.  The motivation would have been that the TWEEN® polysorbate compounds function as plasticizers in polylactide compositions, imparting softening and improving extrusion processing of such compositions, as evidenced by Paragraph 0056 of Neuman et al.
Cink et al. also does not expressly teach the foam further comprises a polyalkylene oxide copolymer surfactant.  However, Zhang et al. teaches the concept of using PLURONIC® F68, a commercially available form of poloxamer 188, as a .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,013,031 to Cink et al. in view of US 5,210,108 to Spinu et al., US 2016/0096942 to Speer, and US 2006/0246272 to Zhang et al., as evidenced by US 2013/0087560 to Neuman et al.
Regarding Claim 19.  Cink et al. teaches a foam comprising a polylactide polymer (Column 1, Line 63 – Column 2, Line 3).  The foam may have a closed cell content preferably below 50% and as low as essentially zero (Column 6, Lines 56 – 60), i.e. the foam may be an open cell foam.  The foam has a density preferably in the range of 0.02 to 0.06 g/cm3 (Column 6, Lines 37 – 41).
Cink et al. teaches the polylactide polymer may be branched, wherein branching may be introduced according to the method described in US 5,210,108 to Spinu et al.  Though Cink et al. does not expressly teach the number of arms present in the branched polylactide polymer, the method of Spinu et al. forms polylactide star polymers having  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Cink et al. expressly teaches that the star polylactide polymers prepared according to Spinu et al. are suitably used as the branched polylactide polymers for forming the inventive foams.  Moreover, Spinu et al. teaches the disclosed star polymers have a superior combination of properties which make them outstanding for foaming, including adequate melt strength over a wide temperature range and a low diffusion rate of the blowing agent used to foam the composition (Column 4, Lines 57 – 61).
Cink et al. does not expressly teach the foam further comprises a polysorbate surfactant.  However, Speer also teaches a foam in which a polysorbate compound may be provided in an amount of at most 3 weight percent of the polymeric component of the foam.  Speer teaches the polysorbates used may be those available under the TWEEN® tradename (Paragraphs 0048 - 0049).  Neuman et al. provides evidence that suitable TWEEN® polysorbates include TWEEN® 20, TWEEN® 40, TWEEN® 60, and 
Cink et al. also does not expressly teach the foam further comprises a polyalkylene oxide copolymer surfactant.  However, Zhang et al. teaches the concept of using PLURONIC® F68, a commercially available form of poloxamer 188, as a surfactant in an amount of up to 5% by weight of the foam (Paragraphs 0087 – 0088).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to include poloxamer 188 surfactant in the foam of Cink et al. in the amount taught by Zhang et al.  The motivation would have been that surfactants provide advantages such as the stabilization of the cell structure of the foam product, with Zhang et al. demonstrating that poloxamer 188 in the specified amount is a suitable surfactant specifically for polylactide-based foams.

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,013,031 to Cink et al. in view of US 5,210,108 to Spinu et al. 
Regarding Claim 20.  Cink et al. teaches a method of preparing a foam comprising providing a foamable composition comprising a polylactide polymer and then introducing carbon dioxide into the foamable composition (Column 1, Line 63 – Column 2, Line 3).  The foam produced may have a closed cell content preferably below 50% and as low as essentially zero (Column 6, Lines 56 – 60), i.e. the foam may be an open cell foam.  The foam produced has a density preferably in the range of 0.02 to 0.06 g/cm3 (Column 6, Lines 37 – 41).
Cink et al. teaches the polylactide polymer may be branched, wherein branching may be introduced according to the method described in US 5,210,108 to Spinu et al.  Though Cink et al. does not expressly teach the number of arms present in the branched polylactide polymer, the method of Spinu et al. forms polylactide star polymers having from 3 to 6 arms in the inventive examples (see Examples 2 – 7 of the reference).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a star polylactide polymer having from 3 to 6 arms as taught by Spinu et al. as the branched polylactide polymer in the foam of Cink et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 
Regarding Claim 25.  Cink et al. teaches the method of Claim 20 wherein the foamable composition may further comprise an additional, i.e. secondary, blowing agent to carbon dioxide (Column 3, Lines 52 – 54).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,013,031 to Cink et al. in view of US 5,210,108 to Spinu et al., as applied to Claim 20 above, and further in view of US 2016/0096942 to Speer, as evidenced by US 2013/0087560 to Neuman et al.
Regarding Claims 21 and 24.  Cink et al. teaches the method of Claim 20 but does not expressly teach the foam further comprises a polysorbate surfactant.  However, Speer also teaches a foam in which a polysorbate compound may be provided in an amount of at most 3 weight percent of the polymeric component of the foam.  Speer teaches the polysorbates used may be those available under the TWEEN® .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,013,031 to Cink et al. in view of US 5,210,108 to Spinu et al., as applied to Claim 20 above, and further in view of US 2006/0246272 to Zhang et al.
Regarding Claim 22.  Cink et al. teaches the method of Claim 20 but does not expressly teach the foam further comprises a polyalkylene oxide copolymer surfactant.  However, Zhang et al. teaches the concept of using PLURONIC® F68, a commercially available form of poloxamer 188, as a surfactant (Paragraphs 0087 – 0088).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,013,031 to Cink et al. in view of US 5,210,108 to Spinu et al., as applied to Claim 20 above, and further in view of US 2009/0270524 to Oka et al.
Regarding Claim 23.  Cink et al. teaches the method of Claim 20 wherein the foam may comprise another physical blowing agent such as an alkyl ether but does not expressly teach diethyl ether as a suitable species thereof.  However, Oka et al. teaches the concept of using diethyl ether as a foaming agent in the preparation of polylactide foams (Paragraphs 0063).  Cink et al. and Oka et al. are analogous art as they are from the same field of endeavor, namely polylactide foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to select diethyl ether as the alkyl ether secondary foaming agent in Cink et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,281,256 also pertains to open pore biodegradable foams which may be based on lactide polymers; and
US 2021/0070957 pertains to open-cell floral foams based on polylactic acid.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768